DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) in view of Thomas et al. (US 2018/0031285) and Bachman (US 5,590,532).

Regarding claim 1, DeVilbiss teaches a heat dissipation module (Fig. 6) adapted to dissipate heat (Fig. 6, heat from 34) for a heat source (Fig. 6, 34), the heat dissipation module comprising:
a heat conducting member (Fig. 6, comprising 122), connected to the heat source, wherein the heat conducting member comprises a container (Fig. 6, 122):
a liquid cooling device (Fig. 6, comprising 128, 130 and 134) comprising a circulation pipe (Fig. 6, 134) with a cooling liquid (glycol, column 4, lines 40-41) flowing within the circulation pipe, wherein the circulation pipe connects the container and the heat source;
a thermoelectric cooler (Fig. 6, 126), coupled (electrically using 158) to the voltage control circuit, wherein a cold side (Fig. 6, lowest side of 126) of the 
a temperature sensor (Fig. 6, 162), sensing a temperature (temperature off fluid within 122 at 162) of the heat conducting member to generate a temperature sensing signal (signal from 162); and
a processing circuit (Fig. 6, 160), coupled to the temperature sensor (by 164) and outputting a control signal (Fig. 6, 158) according to the temperature sensing signal to control a voltage value (voltage signal associated with 158) of the output voltage to adjust the temperature of the cold side to dissipate heat for the heat source.

DeVilbiss does not teach wherein the container of the heat conducting member is metal.

Thomas teaches a heat dissipation module comprising a thermoelectric cooler (Fig. 1A, 10) coupled thermally to a heat dissipation module (Fig. 1, comprising 12) similar to that of DeVilbiss but goes in to detail that the heat dissipation module includes container which is metal (Fig. 1A, 12paragraph 0038, “The block could also be made out of aluminum, copper, or other metals or alloys”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the container of DeVilbiss to be that of metal as taught by Thomas in order to provide the predictable result of increasing the heat transfer rate between the thermoelectric cooler and the cooling 

DeVilbiss does not teach a voltage control circuit, providing an output voltage, wherein the processing circuit is coupled to the voltage circuit, or wherein the control signal according to the temperature sensing signal controls a voltage value of the output voltage generated by the voltage control circuit to adjust the temperature of the cold side to dissipate heat for the heat source.

Bachman teaches a voltage control circuit (Fig. 5, 106), providing an output voltage (output voltage of 106), wherein a processing circuit (Fig. 5, 104) is coupled to the voltage circuit, and wherein a control signal according to a temperature sensing signal (Fig. 5, 108) controls a voltage value (output voltage value of 106 according to signal from 108) of the output voltage generated by the voltage control circuit to adjust the temperature of the cold side to dissipate heat for the heat source.

Although DeVilbiss is clear of using the signal from the temperature sensor to send an output voltage from the processing circuit to control the thermoelectric cooler in an integrated circuit manner, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the processing circuit of DeVilbiss to be coupled to a voltage control circuit as taught by Bachman in order to provide the predictable result of regulating the voltage output to the 

Regarding claim 5, the combination of DeVilbiss and Bachman teach the heat dissipation module according to claim 1, and DeVilbiss further teaches:
a heat dissipation device (Fig. 6, comprising 124, 153 and 152), disposed on a hot side (Fig. 6, upper surface of 126) of the thermoelectric cooler and dissipating heat for the hot side of the thermoelectric cooler.

Regarding claim 6, the combination of DeVilbiss and Bachman teach the heat dissipation module according to claim 5, and DeVilbiss further teaches
the heat dissipation device comprises a fan (Fig. 6, 153).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) and Bachman (US 5,590,532) as applied to claim 1, in further view of Thomas et al. (US 2018/0031285).

Regarding claim 3, the combination of DeVilbiss, Bachman and Thomas teach the heat dissipation module according to claim 2, wherein DeVilbiss further teaches that the liquid cooling device further comprises:
a heat dissipation device (Fig. 6, 130), connected to the circulation pipe and dissipating heat for the cooling liquid; and
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) and Bachman (US 5,590,532) as applied to claim 1, in further view of Chang et al. (US 2012/0152511)

Regarding claim 4, the combination of DeVilbiss, Bachman and Thomas teach the heat dissipation module according to claim 3, however does not teach wherein the heat dissipation device comprises a fan.

Chang teaches in Fig. 6 an evaporator 70 passing refrigerant there within to accept heat from a fluid flowing in a heat dissipation device (Fig. 7, comprising piping 72, phase change material HX 64 through piping by pump 74, wherein a fan (paragraph 0052, “blower”) is used to dissipate heat from the fluid as well as a phase change material which accepts latent heat transfer from the fluid (See paragraph 0052; “low temperature LHTES device 64, both having a chamber, a plurality of baffles disposed in the chamber used as thermal conductivity enhancement units, and PCM filled in the chamber”).

Similarly, DeVilbiss’s teaching of the dissipation device includes a phase change material (column 2, lines 53-60 “Another aspect of the present invention comprises a liquid heat exchanger having a housing with a conduit therein for passing temperature control fluid therethrough from a thermoelectric temperature control system. Thermal storage material fills the space between the housing and the conduit and is in thermal communication with the conduit.”) for the reason of accepting heat from the cooling fluid.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the heat dissipation device taught by DeVilbiss by including a fan or similar device, as taught by Chang, which conveys air across the heat dissipation device in order to provide the predictable result of increasing the heat transfer between the cooling fluid and the phase change material within with heat dissipation device further increasing the efficiency of the heat dissipation module.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) in view of Thomas et al. (US 2018/0031285) and Bachman (US 5,590,532) as applied to claim 1, in further view of Numata (US 6,902,648)

Regarding claim 7, the combination of DeVilbiss and Bachman teach the heat dissipation module according to claim 1, however does not teach wherein the processing circuit stores a temperature voltage table, the temperature voltage table comprises a correspondence between a temperature value of the temperature sensing signal and a voltage value of a target output voltage of the voltage control circuit, and 

Numata teaches the general practice of storing a temperature voltage table (column 15, line 42, “a data table”), the temperature voltage table comprises a correspondence between a temperature value (column 15, lines 24-45, “measured temperatures determined based on the detection signals from the respective temperature sensors”) of the temperature sensing signal and a voltage value (column 15, lines 24-45, the implicit voltage applied to the Peltier element) of a target output voltage (target output voltage applied to the Peltier element such that the temperature of the fluid (air) is controlled) of the voltage control circuit, and the processing circuit controls the voltage control circuit to generate the output voltage according to the temperature voltage table and the temperature sensing signal (See column 15, lines 26-45, “Thereafter, the temperature control section 108 starts actuating the fan 106 of each air-cooling unit 104, reads the target air current temperature from the data table using the measured temperatures determined based on the detection signals from the respective temperature sensors as parameters, and controls the Peltier elements so that the temperature of the air current generated by the fan 106 becomes equal to the target air current temperature.”).

Therefore in view of Numata it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the processing and voltage circuit taught by the combination of DeVilbiss and Bachman by using a table which is stored in memory such that when a temperature is detected, 

Regarding claim 8, the combination of DeVilbiss and Bachman heat dissipation module according to claim 1, however does not teach wherein the processing circuit comprises an embedded control chip.

Numata teaches a (temperature) processing circuit for a thermoelectric device which consists of an embedded control chip in the form of a CPU and memeory.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the processing circuit of DeVilbiss to include an embedded control chip as taught by Numata in order to provide the predictable result of being able to store programs for implementing control schemes for the heat dissipation module.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeVilbiss et al. (US 5,711,155) in view of Thomas et al. (US 2018/0031285).


sensing a temperature (temperature of cooling fluid at 162 in Fig. 6) of the heat conducting member to generate a temperature sensing signal (signal from 162 traveling by 164s); and
adjusting a control voltage output (implicit control voltage from 160 in Fig. 6 leading to the thermoelectric cooler by using 158.  By the thermoelectric cooler being on, the voltage is controlled) to the thermoelectric cooler according to the temperature sensing signal to adjust a temperature of the cold side (implicit temperature of lower surface of 126 when operating) to dissipate heat for the heat source;
wherein a liquid cooling device (Fig. 6, comprising 128, 130 and 134) comprising a circulation pipe (Fig. 6, 134) with a cooling liquid (glycol, column 4, lines 40-41) flowing within the circulation pipe, wherein the circulation pipe connects the container and the heat source.

DeVilbiss does not teach wherein the container of the heat conducting member is metal.



It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the container of DeVilbiss to be that of metal as taught by Thomas in order to provide the predictable result of increasing the heat transfer rate between the thermoelectric cooler and the cooling liquid through the container wherein metal has a higher conductive transfer coefficient leading to a more efficient system.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2020, with respect to claim 9 being rejected under 35 U.S.C. 102(a) have been fully considered and are persuasive.  The rejection of claim 9 under 35 U.S.C. 102(a) has been withdrawn. 

Applicant's arguments filed 12/15/2020 with respect to claims 1, and 3-9 being rejected under 35 U.S.C. 103(a) have been fully considered but they are not persuasive. 

The Applicant’s overall argument is that DeVilbiss does not teach wherein “…the temperature control fluid 24 is not a cooling liquid itself, and will not have the effect of self-cooling.  Therefore, ‘a circulation pipe with a cooling liquid flowing within the circulation pipe’ is not disclosed by Devilbiss.” (see pg. 7 of Remarks).
	This argument is not persuasive for at least two reasons.  First, Applicant has not claimed wherein the cooling liquid is “self-cooling” nor has Applicant defined by the specification what “self-cooling” is, therefore it is unclear why Applicant is even arguing that point.  So long as there is a fluid, it will be considered “self-cooling” since a fluid which at any point experiences a loss of heat energy due to a temperature difference is considered self cooling since the Examiner has provided the structure claimed, “a cooling liquid”.  Furthermore, Applicant’s argument that DeVilbiss’ fluid 24 is not a cooling liquid is not persuasive because Devilbiss’ fluid 24 is considered a cooling liquid (glycol within circulation pipe 134) because the cooling liquid removes heat from the external thermal load 34, is then passed to the reservoir 130, the pump 128 and back to the water manifold 122.  Therefore removing heat from the external thermal load 34 is considered cooling, thereby making the liquid a cooling liquid. 

Applicant argues on pg. 8 of the Remarks that “the circulation pipe P1 would only connects to the metal container of the heat conducting member, and would not contacting the temperature sensor 110” which is unclear what the Applicant is arguing and is therefore not persuasive.  The structure of “a temperature sensor, sensing a temperature of the heat conducting member to generate a temperature sensing signal” as claimed in claim 1 is met since Devilbiss teaches in column 8, lines 25-30, “Temperature sensor 162 is attached to first liquid heat exchanger 122 to provide a signal via cable 164 to the control system 160 indicative of the temperature of the first liquid heat exchanger 122.”, therefore the limitation is met.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFE whose telephone number is (571)272-9674.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763